Motion is granted. Defendant appeals pursuant to section 813-e of the Code of Criminal Procedure from a judgment of conviction upon plea of guilty after the denial of a motion to suppress alleged illegally seized evidence. Section 456 of the Code of Criminal Procedure requires, where the defendant is convicted of a crime, that the stenographer, upon notice by the Clerk that an appeal has been taken, file in the office of the Clerk two copies or transcript of the stenographic minutes of “ the entire proceedings of the trial ”. The section further provides that upon the order of the Trial Judge or upon the order of any appellate court or Judge, the Clerk without charge shall furnish one of said transcripts to the defendant or his counsel. When read together with section 813-e, section 456, reasonably construed, compels the Clerk and the stenographer to cause the minutes of the hearing on the motion to suppress to be transcribed and filed. The Clerk of the Supreme Court, New York County, is directed to furnish one of said transcripts without charge to the counsel for defendant. Concur-— Breitel, J. P., Yalente, MeNally, Stevens and Eager, JJ.